COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re FD Frontier Drilling (Cyprus) Ltd., Frontier Drilling AS (f/k/a
                         Frontier Drilling ASA), Frontier Drilling USA, Inc., and Noble
                         Drilling (U.S.) L.L.C.

Appellate case number:   01-14-00081-CV

Trial court case number: 2011-00127

Trial court:             334th District Court of Harris County

        On January 27, 2014, relators, FD Frontier Drilling (Cyprus) Ltd., Frontier
Drilling AS (f/k/a Frontier Drilling ASA), Frontier Drilling USA, Inc., and Noble
Drilling (U.S.) L.L.C., filed a petition for a writ of mandamus and an emergency motion
for stay of trial proceedings, requesting that the Court “stay[] the proceeding below,
including merits based discovery, pending this Court’s decisions on Relators’ Petition for
Writ of Mandamus and prior appeal (Cause No. 01-12-01160-CV).” Relators’ motion for
stay is granted. Accordingly, we ORDER that all proceedings in the trial court and all
discovery in the underlying trial court proceedings are stayed. See TEX. R. APP. P.
52.10(b). This stay is effective until relators’ petition for writ of mandamus is finally
decided or the Court otherwise orders the stay lifted. Any party may file a motion for
reconsideration of the stay. See id. 52.10(c).
       Further, the Court requests that the real parties in interest respond to the petition
for writ of mandamus. It is ordered that the response of any interested party shall be due
within 14 days of the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                   X Acting individually    Acting for the Court

Date: January 28, 2014